DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application. 
Allowable Subject Matter
Claims 1-3 and 14-17 are found allowable.
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims are directed towards a device comprising a medical lead with a coil electrode which is embedded onto the exterior of an insulative tube; these components terminate with transition rings on each end wherein the electrode coil is disposed around the ring and the insulative tube is disposed within; this device is designed to preserve spacing between electrode windings with the insulative tube material and to interface with other devices/components which may attach to the transition rings. Examiner makes note of reference Shan (US 20180256910 A1) which teaches the concept of expanding an insulative tube into an electrode coil to embed the coil in the surface; however, Shan fails to teach the connecting elements (transition rings) as required by the claims. Examiner also makes note of patents Mar (US 5488768 A), Koblish (US 6464700 B1), Bakker (US 20160144189 A1), and Wang (US 20100256718 A1), all of which teach stimulating electrodes with electrode coil windings exterior to an insulative tubing; these patents however, fail to teach the exact transition ring that is positioned inside the coils but around the interior insulative tube as taught in claim 1 and in dependent claims 12-13.
Examiner notes that parent application 16/453,126, is found allowable by the same claim limitations as listed above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shan (US 20180256910 A1) in view of Wang (US 20100256718 A1).
	Regarding claim 4, Shan teaches a method of manufacturing an implantable defibrillation coil (Abstract) comprising: inserting an insulative tube within an electrode lumen defined by a coil electrode of a coil electrode assembly such that the coil electrode extends along an outer surface of the insulative tube ([0067] “the insertion of a tube 53 of a polymeric material within the elongate conductive coil 51”), the insulative tube extending from a tube proximal end to a tube distal end and the coil electrode extending from an electrode proximal end to an electrode distal end (Fig 5-9), and the coil electrode comprising a plurality of windings ([0063] “Such an implantable defibrillation coil 16 includes at least one elongate conductive coil 51 comprising a plurality of non-contiguous turns 52.”); and applying at least one of heat or gas pressure to the insulative tube to transition the insulative tube from a non-expanded state to an expanded state such that the coil electrode is partially embedded within the insulative tube and a spacing between the windings is maintained ([0076] “The use of thermal energy to soften the polymeric tube in conjunction with the application of a pressure applied to the assembly formed by the elongate conductive coil and the soft tube, for example inside of the tube, allows the insertion of the tube wall between the turns of the elongated conductive coil and thus filling the empty space between the turns of the elongate conductive coil.”). 
	Shan teaches wherein connections may be made at proximal and distal ends but does not teach connecting a first transition ring to the coil electrode at the electrode distal end and to the insulative tube at the tube distal end; and connecting a second transition ring to the coil electrode at the electrode proximal end and to the insulative tube at the tube proximal end. 
	Wang teaches an implantable lead (title) wherein the ends of connecting a first transition ring to the coil electrode at the electrode distal end and to the insulative tube at the tube distal end; and connecting a second transition ring to the coil electrode at the electrode proximal end and to the insulative tube at the tube proximal end (Wang teaches a lead connection component wherein a conductive joint/ring 50 may be joined to the electrode 40 while the insulative tubing 46 abuts against the ring, Fig 4A and 4B, this serves as a transition/electrical connection for the lead).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the end connections of Shan to make use of a conductive joint/transition ring as taught in Wang because this modification comprises a use of a known technique (a ring connection at the end of a lead) to improve similar devices (implantable electrical leads) in the same way (the technique offers a method of providing an electrical contact surface at the lead ends).
	Regarding claims 5-7, Shan in view of Wang teaches a system substantially as claimed in claim 4. Further, Shan teaches securing the coil electrode assembly to an implantable medical lead (Fig 3 the defibrillation coil may be attached to a greater lead assembly) and wherein an inner surface of the insulative tube defines a lumen of the coil electrode assembly ([0067] insulative tube 53 has lumen through the center). 
	Shan does not teach wherein the first and second transition rings are conductive, the method further comprising connecting at least one of the first and second transition rings to an electrical conductor to electrically couple the coil electrode to a proximal end of the implantable medical lead and the method further comprising connecting an electrical conductor that extends through the lumen of the coil electrode assembly to another electrode distal of the coil electrode assembly on the implantable medical lead to electrically couple the other electrode to a proximal end of the implantable medical lead.
	Wang teaches wherein the first and second transition rings are conductive (conductive joints 50), the method further comprising connecting at least one of the first and second transition rings to an electrical conductor to electrically couple the coil electrode to a proximal end of the implantable medical lead ([0046] a wire 39 may attach to the conductive tube, when used in conjunction with the windings of Shan, one of ordinary skill in the art would see the wire attachment could facilitate attachment of the windings to the conductive joint) and the method further comprising connecting an electrical conductor that extends through the lumen of the coil electrode assembly to another electrode distal of the coil electrode assembly on the implantable medical lead to electrically couple the other electrode to a proximal end of the implantable medical lead (Wang teaches wherein a wire may run through an insulated tubing [0037], the addition of this wire component to the interior of the insulative tubing of Shan may allow for signals to be passed through the interior lumen of the device).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Shan to include electrical connections to the conductive sleeve and a wire through the insulative lumen as shown in Wang because this modification comprises combining prior art elements (connecting the conduction joint/ring to the windings, having a wire run through the insulative lumen) according to known methods (shown in Wang) to yield predictable results (these modification may allow for the windings of Shan to pass currents through the electrical connections taught be Wang (the conduction joint and the internal wire running through the insulative lumen)).
	Regarding claim 10, Shan in view of Wang teaches a system substantially as claimed in claim 4. Further, Shan teaches wherein after transitioning the insulative tube to the expanded state, an outer diameter of the insulative tube is less than an outer diameter of the coil electrode (Fig 1, 9, 10, coils may extend further out than insulative tubing).
	Regarding claim 11, Shan in view of Wang teaches a system substantially as claimed in claim 4. Further, Shan teaches an implantable medical lead wherein in a pre-expanded state, an inner diameter of the insulative tube is substantially constant from the tube distal end to the tube proximal end (Figures 5, 6, 7, and 8 show the insulative tube 53 in a pre-expanded state with a substantially constant diameter throughout), and wherein in the expanded state, the inner diameter of the insulative tube at a center of the insulative tube is greater than the inner diameter of the insulative tube at the tube distal end and the tube proximal end (Figures 9a and 9b show the insulative tubing with its inner diameter expanded at a center point to fill space between coil turns and not expanded at proximal and distal tube ends, [0096] (Figs 7, 11, 12) the use of heat and pressure allows for the tubing to be expanded to fit a desired molded conformation).
Claims 8, 9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shan (US 20180256910 A1) in view of Wang (US 20100256718 A1) as applied to claim 4 above, and further in view of Siefert (US 20100137958 A1).
	Regarding claims 8, 9, and 18, Shan in view of Wang teach a system substantially as claimed in claim 4. Further, Shan teaches wherein the application of heat and pressure for a given time is used to expand the insulative tubing [0067]. Shan does not teach wherein applying gas pressure comprises applying a gas to an inside of the insulative tube over a range from approximately 60 seconds to approximately 90 seconds at less than approximately 6900 Pascal (Pa) of internal pressure and wherein applying heat comprises applying heat to an inside of the insulative tube over a range from approximately 60 seconds to approximately 90 seconds at about 180 degrees Celsius.
	Seifert teaches wherein applying gas pressure comprises applying a gas (and heated gas as claimed in claim 18) to an inside of the insulative tube ([0049] “The heating and inflation may be accomplished by introducing a heated inflation fluid into the liner 260. Potentially suitable inflation fluids may include air, carbon dioxide, and other gases”) over a range from approximately 60 seconds to approximately 90 seconds at less than approximately 6900 Pascal (Pa) of internal pressure ([0053]-[0054] a variety of materials may be used which require different conditions to embed coils into the tubing; [0060] “The conditions needed (e.g., time, temperature, pressure), depend on the selection of the material and can be readily determined by one of skill in the art. For example, the temperature is related to the melt flow index of the material and has to be sufficient enough to flow the material adequately with the pressure applied. Increasing the temperature increases the fluidity (i.e., decreases viscosity) of the material and allows it to flow easier, as does increasing pressure.” Based on this dislosure and the known material properties of a given insulative tubing material, one of basic skill could select appropriate parameters as claimed to expand the tubing) and wherein applying heat comprises applying heat to an inside of the insulative tube over a range from approximately 60 seconds to approximately 90 seconds at about 180 degrees Celsius ([0054] “suitable temperatures for an inflation fluid may range from about 150 to about 250 degrees Celsius”).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the process of Shan to make use of the inflation techniques and parameters of Seifert because this may allow “the tubular liner 260 is also heated such that the internal pressure forces the material of the liner to flow around and at least partially embed the electrode 270 in the outer surface 264 of the liner 260” [0049]
	Regarding claims 19 and 20, Shan in view of Wang teach a system substantially as claimed in claim 4. Further, Shan and Wang do not teach wherein connecting the first and second transition rings to the insulative tube comprises applying an adhesive to an internal surface of the first and second transition rings or wherein connecting the first and second transition rings to the insulative tube comprises applying an adhesive to an exterior surface of the insulative tube.
	Seifert teaches wherein connecting the first and second transition rings to the insulative tube comprises applying an adhesive to an internal surface of the first and second transition rings or wherein connecting the first and second transition rings to the insulative tube comprises applying an adhesive to an exterior surface of the insulative tube ([0044][0057] adhesive may be applied to the interface between the liner/tubing and the lead body, the adhesive may be place on either surface first and then joined together to anchor the components together).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Shan and Wang to make use of a step to apply adhesive to join the tubing to the connection ends because this modification comprises a use of known technique (adhesive to anchor medical lead components together) to improve similar devices (implantable leads) in the same way (the adhesive provides a permanent connection between the parts, anchoring them together to form a unitary lead).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        16 December 2022